Citation Nr: 1445772	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-46 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to service connection for hypertension

4.  Entitlement to service connection for a dental condition (claimed as an abscess).

5.  Entitlement to an initial compensable rating for the service-connected gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine.

7.  Entitlement to an evaluation in excess of 10 percent for the service-connected right shoulder.

8.  Entitlement to an evaluation in excess of 10 percent for the service-connected left knee instability.

9.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left knee arthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1998.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that in the December 2009 rating decision, the RO awarded a separate 10 percent rating for arthritis of the left knee.  The award was made effective from October 10, 2008.  The additional rating then became part of the appeal for his claim for increased for his left knee instability and his claim remains in controversy.  38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004): AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2011, the RO awarded an increased 10 percent rating for the service-connected DDD of the lumbar spine retroactive to the original grant of service connection.  The claim remains in controversy as less than the maximum benefit available was awarded.   See AB, supra.   

In September 2011, the Veteran withdrew his request for a personal hearing before the Board.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).

In October 2013, the Veteran withdrew his claim of entitlement to an effective date earlier than October 10, 2008, for the award of service connection for DDD of the lumbar spine.  Consequently, the matter is no longer in appellate status.

In October 2013, the Veteran raised claims of entitlement to an increased evaluation for bilateral hearing loss and service connection for headaches, costochondritis, right wrist sprain, and radiculopathy of the lower extremities.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The claims for increased evaluations for the service-connected GERD, DDD of the lumbar spine, right shoulder, and left knee instability and arthritis, as well as the claims of service connection for hypertension and a bilateral foot condition, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A right knee condition, variously diagnosed as tendonitis, patellofemoral syndrome, and degenerative changes, is proximately due to and/or the result of the service-connected left knee instability and arthritis. 

2.  There is no evidence of dental trauma in service; the Veteran does not have one of the dental disorders listed under 38 C.F.R. § 4.150; and the Veteran does not meet the requirements under 38 C.F.R. § 17.161 for service connection for the limited purpose of receiving VA outpatient treatment and services.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for a right knee condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for entitlement to service connection for a dental condition (claimed as an abscess) have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In this decision, the Board grants entitlement to service connection for a right knee condition.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159.  The Board notes that while the Veteran did not waive initial AOJ consideration of the July 2014 VA examination, there is no prejudice to the Veteran in light of the complete grant of the benefits sought on appeal.  38 C.F.R. § 20.1304.
With regard to the dental claim, the RO provided the Veteran pre- adjudication notice by letter dated in November 2008.

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran VA examinations (right knee), and afforded the Veteran the opportunity to give testimony before the Board, which he withdrew.  

An examination is not necessary for the dental claim as the Veteran does not have one of the dental disorders listed under 38 C.F.R. § 4.150.  In addition, as will be explained in greater detail below, the Veteran has not met the requirements for entitlement to service connection for a dental disorder for purposes of receiving VA outpatient treatment and services.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Dental Condition

The Veteran contends that he is entitled to compensation for dental conditions, to include an abscess, loss of teeth caused by trauma while performing duties as a canine handler, and loss of teeth due to severe periodontal disease. 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b) 

Applying the above criteria to the facts in this case, the Board finds that there is no basis for compensation for any dental disorder since both the regulations clearly provide that abscess, replaceable missing teeth, and periodontal disease are not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In the present case, the Veteran has alleged dental trauma in service.  He claims that he lost a tooth when a dog jumped on him while he performed duties as a canine handler.  Service treatment records are negative for an injury to the Veteran's teeth and/or jaw.  Dental records are devoid of any dental treatment for broken or lost teeth due to dental trauma.  

As the Veteran does not have one of the dental disorders listed under 38 C.F.R. § 4.150, there is no basis for an award of compensation based on the Veteran's claim of loss of teeth due to trauma.  There is no evidence the Veteran had maxillary dental loss due to combat or trauma in service, nor was the Veteran a prisoner of war.  The Veteran did however have periapical abscess and teeth loss due to severe periodontal disease as claimed. 

The Board will determine whether the Veteran has met the requirements for entitlement to service connection for a dental disorder, for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of eligibility for dental treatment are set forth in 
38 C.F.R. § 17.161.  See 38 U.S.C. § 1712.  Only three of those classes are potentially applicable in this case, which are analyzed below.  

With reference to Class I, those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function.  However, as discussed above, the Veteran does not have a dental disability subject to compensable service connection, as set forth under 38 C.F.R. § 4.150.  As such, the Veteran does not satisfy Class I criteria.  38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a service-connected, noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, may, under certain specified conditions, utilize outpatient dental services and treatment.  Restrictions include one-time treatment and timely application after service, usually within 90 days.  Additionally, the certificate of discharge or release must not certify that the veteran was provided a complete dental examination within 90 days prior to discharge or release and all appropriate dental treatment indicated by the examination.  In the 
present case, the Veteran has not been previously awarded service connection for purposes of receiving VA outpatient dental treatment.  Thus, he does not meet the Class II criteria.  38 C.F.R. § 17.161(b); see 38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be provided for a service-connected noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  There is no evidence that the Veteran suffered dental trauma in service or as a result of combat.  As such, the Veteran does not meet the Class II (a) criteria for service connection for a noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).  

In conclusion, the Board finds that the preponderance of the evidence is against a claim for service connection for a dental condition.  The Veteran's claim does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150, and the Veteran does not meet the requirements under 38 C.F.R. § 17.161 for service connection for the limited purpose of receiving VA treatment.  As such the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Right Knee Condition

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The Veteran is claiming entitlement to service connection for a right knee condition.  Notably, he contends the condition is secondary to an altered gait as a result of his left knee instability and arthritis.   

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102.  In this regard, the Veteran is service-connected for left knee instability and arthritis.  The Veteran has been variously diagnosed with right knee tendonitis, patellofemoral syndrome, and degenerative changes.  

The July 2014 VA examiner opined the Veteran's right knee condition was at least as likely as not proximately due to or the result of the service-connected left knee disability.  The examiner reasoned that the Veteran's altered gait would cause right knee pathology to occur from compensation.  There are no opinions to the contrary. 

The Board is cognizant that the December 2008 VA examiner opined the Veteran's right knee condition was not directly related to service; however, the Board is not granting benefits under this theory of entitlement.   

Resolving any doubt in the Veteran's favor, service connection for a right knee condition is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a right knee condition is granted.

Entitlement to service connection for a dental condition (claimed as an abscess) is denied.


REMAND

The Veteran claims that he is entitled to service connection for hypertension and a bilateral foot condition.  The Veteran has been diagnosed with hypertension, bilateral plantar fasciitis, and bilateral Morton's neuroma of the feet.  The Veteran contends that his hypertension is proximately due to, the result of, or aggravated by his knee and back disabilities.  He additionally asserts that his sedentary lifestyle as a result of these disabilities has led to and/or aggravated his hypertension.  He has not been afforded a VA examination in connection with the claims.  Such must be accomplished upon Remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA examinations in July 2014, which evaluated the service-connected right shoulder arthritis, DDD of the lumbar spine, GERD, and left knee disabilities.  The Veteran has not waived initial RO adjudication of the evidence.  Thus, the appeal must be remanded for the evidence to be reviewed by the RO and for the issuance of a supplemental statement of the case.  38 C.F.R. § 20.1304(c)(2012); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examinations to determine the etiology of the Veteran's hypertension and bilateral foot condition.  All indicated tests or studies must be completed.  Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  The examiner is asked to address the following.  


Hypertension

Please state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected knee and lumbar spine disabilities.  In answering this question, the examiner must address the Veteran's contentions that his sedentary lifestyle as a result of his bilateral knee and lumbar spine disabilities caused and/or aggravated his hypertension.   

Bilateral Foot Condition

All current disorders of the feet should be clearly reported.  

Please state  whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed bilateral foot condition, to include plantar fasciitis and Morton's Neuroma, is related to the Veteran's active military service (duties as a canine handler).  If not, please state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral foot condition is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected bilateral knee and lumbar spine disabilities.  In answering this question, the examiner must address the Veteran's contentions that an altered gait a result of his bilateral knee and lumbar spine disabilities caused and/or aggravated his bilateral foot condition.   

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for hypertension and a bilateral foot condition.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his  representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

3.  The RO should readjudicate the claims for increased evaluations for the service-connected GERD, DDD of the lumbar spine, right shoulder arthritis, and left knee instability and arthritis, in light of all evidence of record submitted after March 2014 supplemental statement of the case (SSOC) was issued, to include, but not limited to, the July 2014 VA examination reports.  The RO must furnish to the Veteran and his  representative with an appropriate SSOC and afford a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


